In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 11-13, 16, 18-20, 23-26, 28-29 and 32 are currently under examination. Claims 14-15, 21-22 and 27 are withdrawn from consideration. Claims 1-10, 17 and 30-31 have been cancelled. Claims 11-13, 26 and 29 are amended. Claim 32 is newly added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 11-13, 16, 18-20, 23-26 and 28-29 is amended as set forth below.
In the light of the amendments, the rejection are rejected under 35 U.S.C. 103(a) as being unpatentable over Gould et al. (Biotechnology and Bioengineering, 1984, 46-52, submitted by applicants in IDS), and in view of Gueneau et al. (Holzforschung, 2014, 68(4), 377-384, published online December 11, 2013) with respect to claims 11-13, 16, 18-20, 23-26 and 28-29 is withdrawn.
New grounds of rejections are set forth below.
Amended & New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 16, 18-20, 23-26, 28-29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation of “less than 15% …” is not specified upon what this percentage is based. Appropriated corrections are set forth below.


Claim 16 recites the limitation "the oxidant" in line 2.  There is insufficient antecedent basis for this limitation in the claim. An appropriated correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 11-13, 16, 18-20, 23-26,  28-29 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gould et al. (Biotechnology and Bioengineering, 1984, 46-52, submitted by applicants in IDS), and further in view of Gueneau et al. (Holzforschung, 2014, 68(4), 377-384, published online December 11, 2013, submitted by applicants in IDS).
Regarding claims 11, 16 and 32, Gould teach a process of alkaline peroxide delignification of approximately one-half of lignin and hemicellulose such as wheat straw and corn stover are solubilized when the residue is treated at 25 0C (a temperature below the lignin glass transition temperature) in an alkaline solution of in the presence of H2O2 at pH 11.5 (Abstract).
Although, Gould is silent as to the reaction performed at atmospheric temperature and pressure, it would be obvious to perform this at atmospheric temperature and pressure, which reads on the conditions. There are no indications that this process is occurring at other than standard atmospheric temperature and pressure.
For example, wheat straw (10 g) was pretreated with 500 mL of a 1% H2O2 solution which containing 5 g of H2O2. Therefore, a ratio of H2O2 to wheat straw is less than 15% (Figure 6 on page 50).
Although Gould does not specifically disclose the H2O2 added at a rate ≤consumption of the H2O2 as per applicant claims 11 and 16, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the H2O2 at a rate ≤consumption of the H2O2 since it is known H2O2 releases oxygen. Therefore, the addition H2O2 at a rate ≤ consumption of the H2O2 would avoid the oxygen pressure buildup and explosion.
as per applicant claims 11 and 16, Gueneau et al. teach a method of catalyzed oxidation of lignin comprising copper polyimine complexes such as Cu (II)-bipyridine complexes for use with an oxidant for treatment pulp delignification. The pulp contains 4.6% residual lignin (pages 378-383).
It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to combine the Cu(bpy) complex taught by Gueneau et al. with the process taught by Gould to obtain the invention as specified in the claims 11 and 16, motivated by the fact that the copper complex active the oxygen in delignification and results in a higher DPv of cellulose after treatment (page 376). Cu(bpy) is simple to prepare and stable in the alkaline delignification medium and catalyze efficiently the oxidation lignin compound by oxygen (page 377).
Since both of Gould et al. and Gueneau teach oxidation treatments of delignification, one would have a reasonable expectation of success.
The Examiner requested to elect a single disclosed species or a single grouping of patentably indistinct species of one specific lignocellulosic biomass on 04/07/2020.
Applicants elected as woody biomass. The woody biomass is interpreted including wheat straw and corn stover according to the instant specification (PGPUB US 2019/0091674 A1, [0039]-[0041]).
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on 
In this case, the examiner found wheat straw and corn stover as the woody biomass species in the prior arts, they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion above.
Regarding claim 12, as discussed above, the combined references of Gueneau et al. and Gould teach the process comprising H2O2 and having pH 11.5 as the instant claim.
Regarding claims 13 and 23-24, as discussed above, the combined references of Gueneau et al. and Gould teach the Cu(2,2’-bipy) catalyst (Gueneau, Abstract and page 384) and radicals formed during the oxidation (Gould, page 51) as the instant claims.
Regarding claims 25-26, as discussed above, the H2O2 taught by Gould is added at 10% pulp consistency as the instant claim (page 378) and the alkaline-pretreated lignocellulosic biomass taught by Gould contains wheat straw and corn stover as applicants elected species.
Regarding claims 18-20, as discussed above, the combined references of Gueneau et al. and Gould teach pretreating step of lignocellulosic biomass (Gould, pages 46-51).
Regarding claim 28, the process taught by Gueneau et al. comprises 22.1mg and 2-g pulp as the instant claim (pages 378-380).
Regarding claim 29, since the combined references of Minor et al., Gould et al. and Gueneau teach all of the claimed reagents, composition and method thereof, the [1] 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 03/01/2021 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).